DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant is advised that should claim 29 be found allowable, claims 43 and 58 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“locking mechanism configured to selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen” in claims 1, 35, and 51; For examination purposes, the locking mechanism will be interpreted based on [0008] as a screw and structural equivalents thereof;
“locking mechanism configured to selectively engage a catheter inserted through the cylindrical body portion” in claims 31, 44, and 59; For examination purposes, the locking mechanism will be interpreted based on [0008]-[0009] as a screw and structural equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 44, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 30, 44, and 59 recite “a depth stop comprising…a locking mechanism configured to selectively engage a catheter inserted through the cylindrical body portion”. Independent claims 21, 35, and 51 recite “tip protection device comprising…a locking mechanism configured to selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen”. It is unclear if the locking mechanism of claims 30, 44, and 59 is the same as that recited in claims 21, 35, and 51 or a second locking mechanism. For examination purposes, the claims will be interpreted as the same such that the depth stop comprises the locking mechanism. The Office notes that the specification only describes one locking mechanism that that locks the catheter to the tip protection device and an interpretation of the locking mechanisms as two different locking mechanisms would raise a rejection under 112(b). Specifically because the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function for a second locking mechanism as required by 112(f). Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-23, 28-30, 43, 51, 52, and 57-60 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skakoon (US 2008/0275466 A1).
Regarding claim 21 Skakoon discloses (1-4G) a tip protection device (130+134), comprising: an elongate body 130 having a central lumen extending longitudinally therethrough (see [0033]), the lumen being sized and configured to slidably receive a catheter 146 (see [0037]); and a locking mechanism 137 (137 is a screw meeting the interpretation under 112f; see [0034]) configured to selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen (screw 137 is capable of selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen). 
The language “locking mechanism configured to selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Skakoon meets the structural limitations of the claim, and the locking mechanism is capable of selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen. Screw 137 secures the elongate body 130 relative to stylet 140 which is inserted therein. Stylet 140 is removed and replaced by catheter 146 (see [0034], [0037], [0047]-[0049]). Therefore screw 137 is capable of selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen.
Regarding claim 22 Skakoon further discloses (1-4G) the locking mechanism 137 comprises a screw (see [0034]).
Regarding claim 23 Skakoon further discloses (1-4G) the elongate body includes an increased-diameter portion 134 configured to act as a depth stop when the elongate body 130 is inserted through a lumen of a stereotactic system (see [0033] and [0047]).
Regarding claim 28 Skakoon further discloses (1-4G) the elongate body comprises a distal cylindrical portion having a first diameter (diameter of 130) and a proximal cylindrical portion having a second diameter (diameter of 134) that is greater than the first diameter (see fig. 2 and [0033]).
Regarding claim 29, 43, and 58 Skakoon further discloses (1-4G) the central lumen has a diameter of about 0.5 mm to about 4.0 mm (1.2mm, see [0033]).
Regarding claim 30 Skakoon further discloses (1-4G) a system comprising: the tip protection device of claim 21 (see claim 21 above); a depth stop 134 comprising a cylindrical body portion having a central lumen extending longitudinally therethrough (see fig. 2, 4E, and [0033]-[0034]) and a locking mechanism 137 (137 is a screw meeting the interpretation under 112f; see [0034]; interpreted to be the same locking mechanism as recited in claim 21, see 112(b) rejection above) configured to selectively engage a catheter inserted through the cylindrical body portion (screw 137 is capable of selectively engaging a catheter inserted through the cylindrical body portion).
The language “locking mechanism configured to selectively engage a catheter inserted through the cylindrical body portion” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Skakoon meets the structural limitations of the claim, and the locking mechanism is capable of selectively engaging a catheter inserted through the cylindrical body portion. Screw 137 secures the elongate body 130 relative to stylet 140 which is inserted therein. Stylet 140 is removed and replaced by catheter 146 (see [0034], [0037], [0047]-[0049]). Therefore screw 137 is capable of selectively engaging a catheter inserted through the cylindrical body portion.
Regarding claim 51 Skakoon discloses (1-4G) a system, comprising: a tip protection device (130+134), comprising: an elongate body 130 having a central lumen extending longitudinally therethrough (see [0033]), the lumen being sized and configured to slidably receive a catheter 146 (see [0037]); and 
a locking mechanism 137 (137 is a screw meeting the interpretation under 112f; see [0034]) configured to selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen (screw 137 is capable of selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen); and 
a guide tube (102+104) comprising an elongate body 102 having a central lumen extending longitudinally therethrough (see [0028]-[0029]); the elongate body 130 of the tip protection device including a portion 134 configured to act as a depth stop when the elongate body of the tip protection device is inserted through the central lumen of the guide tube (see fig. 4F and [0033], [0047]); and a set screw 108 received in a lateral opening formed in a proximal end of the guide tube (see [0028] and fig. 2), the set screw 108 locking the tip protection device 130 in place within the central lumen of the elongate body of the guide tube (see fig. 4E and [0047]).
The language “locking mechanism configured to selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Skakoon meets the structural limitations of the claim, and the locking mechanism is capable of selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen. Screw 137 secures the elongate body 130 relative to stylet 140 which is inserted therein. Stylet 140 is removed and replaced by catheter 146 (see [0034], [0037], [0047]-[0049]). Therefore screw 137 is capable of selectively maintain the elongate body in a fixed longitudinal position relative to a catheter inserted through the central lumen.
Regarding claim 52 Skakoon further discloses (1-4G) the locking mechanism comprises a screw 137 (see [0034]).
Regarding claim 57 Skakoon further discloses (1-4G) elongate body of the tip protection device comprises a distal cylindrical portion having a first diameter (diameter of 130) and a proximal cylindrical portion having a second diameter (diameter of 134) that is greater than the first diameter (see fig. 2 and [0033]).
Regarding claim 59 Skakoon further discloses (1-4G) a depth stop 134 comprising a cylindrical body portion having a central lumen extending longitudinally therethrough (see fig. 2, 4E, and [0033]-[0034]) and a locking mechanism 137 (137 is a screw meeting the interpretation under 112f; see [0034]; interpreted to be the same locking mechanism as recited in claim 21, see 112(b) rejection above) configured to selectively engage a catheter inserted through the cylindrical body portion (screw 137 is capable of selectively engaging a catheter inserted through the cylindrical body portion).
The language “locking mechanism configured to selectively engage a catheter inserted through the cylindrical body portion” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Skakoon meets the structural limitations of the claim, and the locking mechanism is capable of selectively engaging a catheter inserted through the cylindrical body portion. Screw 137 secures the elongate body 130 relative to stylet 140 which is inserted therein. Stylet 140 is removed and replaced by catheter 146 (see [0034], [0037], [0047]-[0049]). Therefore screw 137 is capable of selectively engaging a catheter inserted through the cylindrical body portion.
Regarding claim 60 Skakoon further discloses (1-4G) the elongate body of the guide tube includes a proximal portion having an outside diameter (diameter of 104) which is greater than an outside diameter of a distal portion of the elongate body (diameter of 102) of the guide tube (see fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 53, and 63-65 are rejected under 35 U.S.C. 103 as being unpatentable over Skakoon in view of Derrick et al. (US 2011/0009879 A1).
Regarding claim 24, Skakoon discloses the claimed invention substantially as claimed, as set forth above for claim 21. Skakoon is silent regarding the elongate body is formed from at least one of silastic, poly-urethane, poly-ester, PTFE, E-PTFE, stainless steel, polycarbonate, PVC, Delrin, aluminum, PEEK, plastic, metal, and titanium.
However Derrick, in the same filed of endeavor, teaches an elongate body of a stereotactic system formed of stainless steel (see ¶0024).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skakoon to have the elongate body formed out of stainless steel as taught by Derrick, for the purpose of having a resilient body that distorts only minimally during use (see Derrick [0024]).
Regarding claims 53 and 65, Skakoon discloses the claimed invention substantially as claimed, as set forth above for claim 51. Skakoon is silent regarding the elongate body of the tip protection device is formed from at least one of silastic, PTFE, Delrin, PEEK, plastic, and metal; the metal comprises at least one of titanium, aluminum, and stainless steel.
However Derrick, in the same filed of endeavor, teaches an elongate body of a stereotactic system formed of stainless steel (see ¶0024).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skakoon to have the elongate body formed out of stainless steel as taught by Derrick, for the purpose of having a resilient body that distorts only minimally during use (see Derrick [0024]).
Regarding claim 63, Skakoon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 53. Skakoon as modified further teaches the PTFE is E-PTFE (PTFE was in a list of alternatives in claim 53 and not selected for examination, therefore this limitation is not required).
Regarding claim 64, Skakoon as modified discloses the claimed invention substantially as claimed, as set forth above for claim 53. Skakoon as modified further teaches the plastic comprises at least one of polyurethane, polycarbonate, polyester, and PVC (plastic was in a list of alternatives in claim 53 and not selected for examination, therefore this limitation is not required).
Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Skakoon in view of Gill (US 2005/0154297 A1).
Regarding claim 61, Skakoon discloses the claimed invention substantially as claimed, as set forth above for claim 51. Skakoon is silent regarding a distal end of the guide tube is tapered. 
However Gill, in the same filed of endeavor, teaches (fig. 4) a distal end of a guide tube 21 is tapered (see fig. 4 and [0050]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skakoon to have a distal end of the guide tube tapered as taught by Gill, for the purpose of the distal end being easier to insert into the treatment area.
Claims 26 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Skakoon in view of Stout et al. (US 2012/0310215 A1).
Regarding claims 26 and 55, Skakoon discloses the claimed invention substantially as claimed, as set forth above for claim 51. Skakoon is silent regarding the elongate body comprises a sharpened distal tip.
However Stout, in the same field of endeavor, teaches (fig. 4 and 12A-12C) a tip protection device 300, comprising an elongate body 302, wherein the elongate body comprises a sharpened distal tip 306 (see fig. 4 and [0027]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Skakoon to have the elongate body comprises a sharpened distal tip as taught by Stout, for the purpose of being able to seal the outer tube and use the protection device to open the seal (see Stout [0027]).
Claim Rejections - 35 USC § 102/103
Claims 25 and 54 are rejected under 35 U.S.C. 102 as being anticipated by Skakoon or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Skakoon.
Regarding claims 25 and 54, Skakoon discloses the claimed invention substantially as claimed, as set forth above for claims 21 and 51. Skakoon is silent regarding the elongate body is fabricated using at least one of extrusion, molding, and machining.
Skakoon teaches that the elongate body is formed but is silent as to the method of forming.  The claimed phrase “the elongate body is fabricated using at least one of extrusion, molding, and machining” is being treated as a product by process limitation; that is, that the elongate body is made by of extrusion, molding, and/or machining. As set forth in MPEP 2113, product-by-process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113.
Thus, even though Skakoon is silent as to the process used to form the elongate body, it appears that the product in Skakoon would be the same or similar as that claimed; especially since both applicant’s product and the prior art product is made of a biocompatible material and used in a stereotactic system.
Allowable Subject Matter
Claims 31-42 and 45-50 are allowed.
Claims 27, 56, 62 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 44 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 27 and 56, the prior art, alone or in combination, fails to teach or render obvious (in combination with the other limitations of claims 27 and 56): the distal tip is separable from the elongate body along a perforated snap portion. The closest prior reference is Drake (US 2007/0250054 A1) which teaches of a removable distal tip portion (fig. 5) but fails to teach the distal tip is separable from the elongate body along a perforated snap portion.
Regarding claims 31 and 35 the prior art, alone or in combination, fails to teach or render obvious (in combination with the other limitations of claims 31 and 35): a system comprising a tip protection device and a guide tube wherein the guide tube comprises an elongate body having a central lumen extending longitudinally therethrough, the central lumen including a proximal portion having a first diameter and a distal portion having a second diameter that is less than the first diameter, the proximal portion being sized to receive a reduced diameter distal portion of the tip protection device and the distal portion being sized to receive at least a portion of a catheter inserted through the tip protection device. The closest prior art reference is Skakoon which teaches a tip protection device 30 and a guide tube 102 with a central lumen, but fails to teach the central lumen including a proximal portion having a first diameter and a distal portion having a second diameter that is less than the first diameter.
Regarding claim 62 the prior art, alone or in combination, fails to teach or render obvious (in combination with the other limitations of claim 62): a guide stop adapter comprising a cylindrical disc having an inside diameter sized to receive the distal portion of the guide tube therethrough and an outside diameter sized to fit within a guide stop of a stereotactic system; and a guide block adapter comprising a cylindrical sleeve having an inside diameter sized to receive the distal portion of the guide tube therethrough and an outside diameter sized to fit within a guide block of a stereotactic system; wherein the guide tube has a length sufficient to span a distance between the guide block of the stereotactic system and a skull of a patient to which the stereotactic system is registered. The closest prior art reference is Skakoon which teaches of a stereotactic system, but fails to teach a guide stop adapter comprising a cylindrical disc having an inside diameter sized to receive the distal portion of the guide tube therethrough and an outside diameter sized to fit within a guide stop of the stereotactic system; and a guide block adapter comprising a cylindrical sleeve having an inside diameter sized to receive the distal portion of the guide tube therethrough and an outside diameter sized to fit within a guide block of a stereotactic system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503. The examiner can normally be reached Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771